Name: Commission Regulation (EEC) No 1755/87 of 24 June 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6. 87 Official Journal of the European Communities No L 166/ 13 COMMISSION REGULATION (EEC) No 1755/87 of 24 June 1987 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1306/87 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regu ­ lation (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall , in respect of importations during the third quarter of 1987, be as shown in the Annex hereto. Article 2 This Regulation^ shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4 . 0 OJ No L 124, 13 . 5 . 1987, p. 5 . 0 OJ No L 63, 2. 3 . 1985, p. 13 . (4) OJ No L 368 , 31 . 11 . 1985, p. 11 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E  A N EX O N Ã ºm er o de l ar an ce l ad ua ne ro co m Ã ºn Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã ºÃ ¿ Ã ¹Ã ½ Ã ¿Ã  Ã ´Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne tar ief N ? da pa ut a ad ua ne ira co m um Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr /1 00 kg D eu ts ch la nd D M /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd FI /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 4 88 6, 3 88 1, 40 24 7, 75 10 08 6, 23 14 76 1, 09 77 4, 96 83 ,1 83 15 7 0 8 6 27 9, 14 65 ,4 24 02 .01 A II a) 1 9 28 4, 0 1 67 4, 65 47 0, 72 19 16 3, 72 28 04 6, 03 1 47 2, 44 15 8, 04 5 29 8 46 3 53 0, 39 12 4, 30 4 02 .01 A II a) 2 7 42 7, 1 1 33 9, 72 37 6, 58 15 33 0, 86 22 43 6, 77 1 17 7, 94 12 6, 43 7 23 8 77 0 42 4, 31 99 ,4 44 02 .01 A II a) 3 11 14 0, 7 2 00 9, 58 56 4, 87 22 99 6, 49 33 65 5, 29 1 76 6, 93 18 9, 65 5 35 8 15 6 63 6, 46 14 9, 16 6 02 .01 A II a) 4 aa ) 13 92 5, 9 2 53 5, 69 69 8, 18 38 97 5, 90 44 34 6, 84 2 22 9, 49 24 3, 54 5 46 5 15 6 78 6, 67 20 5, 04 3 02 .01 A II a) 4 bb ) 15 92 9, 2 2 88 5, 10 80 3, 74 37 95 7, 55 49 25 1, 41 2 53 6, 73 27 4, 38 7 52 0 76 4 90 5, 62 22 2, 50 3 02 .01 A ll b) 1 8 22 8, 0 1 48 4, 07 41 7, 22 16 93 7, 19 24 84 5, 73 1 30 4, 87 14 0, 04 1 26 4 43 7 47 0, 1 1 11 0, 08 1 02 .01 A II b) 2 6 58 2, 4 1 18 7, 26 33 3, 77 13 54 9, 75 19 87 6, 59 1 04 3, 89 11 2, 03 3 21 1 55 0 37 6, 09 88 ,0 66 02 .01 A II b) 3 10 28 5, 0 1 85 5, 09 52 1, 53 21 17 1, 52 31 05 7, 22 1 63 1, 09 . 17 5, 05 0 33 0 54 6 58 7, 64 13 7, 60 2 02 .0 1 A II b) 4 aa ) 12 34 2, 0 2 24 7, 20 61 8, 80 34 50 5, 42 39 29 4, 64 1 97 5, 84 21 5, 82 2 41 2 18 7 69 7, 24 18 1, 65 4 02 .01 A ll b) 4b b) 11 10 28 5, 0 1 85 5, 09 52 1, 53 21 17 1, 52 31 05 7, 22 1 63 1, 09 17 5, 05 0 33 0 54 6 58 7, 64 13 7, 60 2 02 .01 A ll b) 4 bb )2 2 (') 10 28 5, 0 1 85 5, 09 52 1, 53 21 17 1, 52 31 05 7, 22 1 63 1, 09 17 5, 05 0 33 0 54 6 58 7, 64 13 7, 60 2 02 .01 A li b )4 bb )3 3 14 15 2, 1 2 56 6, 76 71 2, 90 35 24 1, 68 44 09 4, 98 2 25 6, 82 24 4, 73 7 46 5 25 9 80 3, 26 20 0, 44 0 02 .0 6 C I.a )1 13 92 5, 9 2 53 5, 69 69 8, 18 38 97 5, 90 44 34 6, 84 2 22 9, 49 24 3, 54 5 46 5 15 6 78 6, 67 20 5, 04 3 02 .0 6 C Ia )2 15 92 9, 2 2 89 2, 77 80 1, 18 41 26 5, 23 49 98 7, 86 2 54 3, 47 27 6, 48 1 52 6 41 0 90 2, 73 22 8, 51 3 16 .0 2 B III b) 1a a) 15 92 9, 2 2 89 2, 77 80 1, 18 41 26 5, 23 49 98 7, 86 2 54 3, 47 27 6, 48 1 52 6 41 0 90 2, 73 22 8, 51 3 No L 166/14 Official Journal of the European Communities 25 6 87 (!) La in clu siÃ ³ n en es ta su bp ar tid a es tar Ã ¡ su bo rd in ad a a la pr es en tac iÃ ³ n de un ce rti fic ad o ex pe di do en las co nd ici on es qu e las au to rid ad es co m pe ten tes de las Co m un id ad es Eu ro pe as de ter m in en . 0) He nf Ã ¸r se l un de r de nn e un de rp os iti on er be tin ge t af, at de r fre ml Ã ¦g ge s en lic en s, de r op fy ld er de be tin ge lse r, de r er fas tsa t af de ko m pe ten te m yn di gh ed er i De eu ro pÃ ¦ isk e FÃ ¦ lle ss ka be r. (') Di e Zu las su ng zu die se r Ta rif ste lle ist ab hÃ ¤ ng ig vo n de r Vo rla ge ein er Be sc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n St ell en de r Eu ro pÃ ¤ isc he n Ge m ein sc ha fte n fes tge se tzt en Vo rau sse tzu ng en en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ¬Ã  Ã Ã  Ã ½. (!) En try un de r th is su bh ea di ng is su bje ct to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe ten t au th or iti es of th e Eu ro pe an Co m m un iti es . (') L' ad m iss io n da ns ce tte so us -p os iti on es t su bo rd on nÃ © e Ã la pr Ã ©s en tat io n du n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on s pr Ã ©v ue s pa r les au to rit Ã ©s co m pÃ © ten tes de s Co m m un au tÃ ©s eu ro pÃ © en ne s. (') L' am m iss io ne in qu es ta so tto vo ce Ã ¨ su bo rd in ata all a pr es en taz io ne di un ce rti fic ato co nf or m em en te all e co nd izi on i sta bi lit e da lle au to rit Ã co m pe ten ti de lle Co m un itÃ eu ro pe e. (') In de lin g on de rd ez e on de rv erd eli ng is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd ev oo rw aa rd en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit eit en va n de Eu ro pe se G em ee ns ch ap pe n. (') A ad m iss Ã £o ne sta su bp os iÃ §Ã £ o es tÃ ¡ su bo rd in ad a Ã ap re se nt aÃ § Ã £o de um ce rti fic ad o em iti do na s co nd iÃ §Ã µ es pr ev ist as pe las au to rid ad es co m pe ten tes da s Co m un id ad es Eu ro pe ias .